Case 1:19-cr-00932-JFK Document 16-1 Filed 01/23/20 Page 1 of 6

 

 

 

 

 

 

 

FUSDC SDNY
UNITED STATES DISTRICT COURT | DOCUMENT
7F EC TRONIOA rp cry ft
SOUTHERN DISTRICT OF NEW YORK ELD. PRONICALLY PILED
DOC
United States of America, HUATE Ful
v. [PROPOSED]

PROTECTIVE ORDER
ANTONIO VICTORO CLEMENTE, JR., and
SHAWN GABRIEL GIVENS, JR., 19 Cr. 932 (JFK)

Defendants.

 

 

Upon the application of the United States of America and the defendants having requested
discovery under Fed. R. Crim. P. 16(a)(1)(E), the Court hereby finds and orders as follows:

WHEREAS, the Government intends to disclose to the defendants documents, objects,
and information, including electronically stored information (“ESI”), pursuant to Federal Rule of
Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general obligation to produce
exculpatory and impeachment material in criminal cases, all of which will be referred to herein as
“Disclosure Material”;

WHEREAS, the entry of a protective order in this case will permit the Government
expeditiously to produce Disclosure Material without further litigation or the need for substantial
redactions, and will afford the defense prompt access to such materials, in substantially unredacted
form, which will facilitate the preparation of the defense;

IT IS HEREBY ORDERED:

1. There is good cause for entry of a protective order and the provisions set forth herein.

2, Disclosure Material shall not be disclosed by the defendants or defense counsel,
including any successor counsel (collectively, “the defense”), other than as set forth herein, and

shall be used by the defense solely for purposes of defending this action.
Case 1:19-cr-00932-JFK Document 16-1 Filed 01/23/20 Page 2 of 6

3. Disclosure Material may be disclosed by the defense to:
a. The defendants:
b. The following persons (hereinafter, “Designated Persons”):
i. investigative, paralegal, secretarial, clerical, and other personnel employed
or retained by defense counsel;
ii. independent expert witnesses, investigators, or advisors retained by defense
counsel in connection with this action; and
ce. such other persons as hereafter may be authorized by the Court.
All Designated Persons to whom Disclosure Material is disclosed in accordance with this provision
shall be subject to the terms of this Order. To the extent Disclosure Material is disclosed to any
Designated Persons, defense counsel shall first provide each Designated Person with a copy of this
Order and instruct such Designated Person(s) that they are bound by the terms of this Order.
Defense Counsel shall make reasonable efforts to maintain a record of what Disclosure Material
has been disclosed to Designated Persons pursuant to this Order,

4. Defense counsel may show Disclosure Material to potential witnesses (“Potential
Witnesses”) during the course and for the purpose of investigation, but shall not disseminate
Disclosure Material to Potential Witnesses or permit Potential Witnesses to make or retain copies
of Disclosure Material. To the extent Disclosure Material is disclosed to Potential Witnesses,
defense counsel shall first instruct each Potential Witness as to the terms of this Order and instruct
such Potential Witness(es) that they are bound by the terms of this Order. Defense counsel shall
make reasonable efforts to maintain a record of what Disclosure Material has been disclosed to

Potential Witnesses pursuant to this Order.

 

 
Case 1:19-cr-00932-JFK Document 16-1 Filed 01/23/20 Page 3 of 6

5, The defense shall not post any Disclosure Material on any Internet site or network site
to which persons other than the parties hereto have access, and shall not disclose any Disclosure
Material to the media or any third party except as set forth herein. This provision shall not prevent
the filing of Disclosure Material for purposes of any judicial proceeding.

6. The Government may authorize, in writing, disclosure of Disclosure Material beyond
that otherwise permitted by this Order without further Order of this Court.

7. This Order does not prevent the disclosure of any Disclosure Material in any judicial
proceeding in this action, or to any judge or magistrate judge, for purposes of this action. All
public filings shall separately comply with the privacy protection provisions of Federal Rule of
Criminal Procedure 49.1.

8. Except for Disclosure Material that has been made part of the record of this case, the
defense shall return to the Government, or securely destroy or deiete, all Disclosure Material
within thirty (30) days of the expiration of the period for direct appeal from any verdict in the
above-captioned case; the period of direct appeal from any order dismissing any of the charges in
the above-captioned case; or the granting of any motion made on behalf of the Government
dismissing any charges in the above-captioned case, whichever date is later.

9. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.

 

 
Case 1:19-cr-00932-JFK Document 16-1 Filed 01/23/20 Page 4 of 6

10. This Order may be signed in counterparts and transmitted by facsimile and/or electronic
copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.

AGREED AND CONSENTED TO:

GEOFFREY 8. BERMAN
United States Attorney
Southern District of New York

By: (}! q LL Date: /-22-20
- Jarrod Ly cee y L S
Assistarit United sha § Attorney

By: Date:

John M. Burke, Esq.
Counsel for Antonio Victoro Clemente, Jr.

By: Date:

Jill R. Shellow, Esq.
Counsel for Shawn Gabriel Givens, Jr.

 

SO ORDERED:

Dated: New York, New York
January 72. }, 2020

HE HONORABLE JOHN F. KEENAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORE

 

 

 

 
Case 1:19-cr-00932-JFK Document 16-1 Filed 01/23/20 Page 5 of 6

10. This Order may be signed in counterparts and transmitted by facsimile and/or efectronic
copy, each of which counterparts will be deemed to be an original and which taken together will

constinate the Order.

AGREED AND CONSENTED TO;

GEOFFREY 8. BERMAN
United States Attorney
Southern District of New York

By: Date:

Jarrod L, Schaeffer
Assistant United States Attomey

by baby uf oe 1/23/90

John M. Burke’f Esq,
Counsel for Antonio Vietoro Clemente, dr.

By: Date:

Jill R. Shellow, Esq.
Counsel for Shawn Gabriel Givens, Jr.

SO ORDERED:

Dated: New York, New York

January 1") , 2020

THE HONORABLE JOHN F. KEENAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
Case 1:19-cr-00932-JFK Document 16-1 Filed 01/23/20 Page 6 of 6

10, This Order may be signed in counterparts and transmitted by facsimile and/or electronic
copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.

AGREED AND CONSENTED TO:

GEOFFREY 8. BERMAN
United States Attorney
Southern District of New York

By: Date:

Jarrod L. Schaeffer
Assistant United States Attorney

By: Date:

John M. Burke, Esq.
Counsel for Antonio Victoro Clemente, Jr.

| ., Digitally signed by Jill R.
Jill R, « Shellow

£_..Date: 2020.01.22
By: Shellow oe 11:13:13 -05'00" Date:

 

Jill R. Shellow, Esq.
Counsel for Shawn Gabriel Givens, Ir.

SO ORDERED:

Dated: New York, New York
January 2? , 2020

Sheet Boa)

HE HONORABLE JOHN F, KEENAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
